408 F.2d 378
Ronald DICK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 471.
Docket 33169.
United States Court of Appeals Second Circuit.
Argued April 10, 1969.
Decided April 14, 1969.

Petition to review an order of the Tax Court, Dawson, J., sustaining a determination of deficiency of $174.95 in petitioner's 1964 income tax, based on the disallowance of deductions of $1,000, except for so much of the deficiency as resulted from travel expenses of $120.
Ronald Dick, pro se.
Stephen H. Hutzelman, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, and Thomas L. Stapleton, Washington, D. C., Attorneys), for respondent.
Before FRIENDLY, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
The Tax Court was clearly justified in denying for lack of substantiation, the $300 claimed by petitioner as a deduction for "legal expenses, costs, etc.," except for an item of $120 in travel expenses which the Commissioner conceded to be allowable. It was likewise justified in denying petitioner's claim for a pension fund loss and related items, since no allowable loss was shown. We add for clarity that nothing in this opinion is to be taken as having any bearing on the pending dispute with respect to petitioner's status with the Department of Defense.


2
Affirmed.